MAYFIELD, J.—
(dissenting.) — I cannot concur in the conclusion or decision in this case. There are many propositions of law well stated in the opinion, but of these none in my judgment Avill warrant the conclusion reached, that both counts of the complaint state a cause of action, and are not subject to the demurrer.
Counsel for appellant and for appellee state and concede in their briefs that the trial court sustained the demurrer to the complaint under the authority of the Aides (jase, Avíiich has been twice considered by this court. In my judgment the counts were properly held bad by the trial court under the decisions in that case,, as Avell as under the great Aveight of authorities, both English and American. There are some cases Avhich support the conclusion reached in this case, but in my opinion those cited, do not support it, as I shall attempt to point out.
It Avill be observed that the only damages or relief sought in this case was for depreciation in value of two. lots, each 50x100 feet, on account of an obstruction in a street some distance from these lots. The rule, as I understand it, and as I think the majority opinion concedes it to be, is this: “In order that an individual may maintain an action for a public nuisance, he must show *179that he thereby suffers a particular, direct, and substantial injury, different in kind from that suffered by the public. It must be beyond the general injury suffered by the public, and his damage must be direct and substantial, and not merely consequential. — Benjamin v. Storr, L. R. 9 C. P. 401, 409; 43 L. J. C. P. 169; 19 Eng. Rul. Cas. 263.” The only damages sought to be recovered in this case are purely and solely consequential. They are not claimed to be direct or different in kind from those suffered by the public. The obstruction does not touch plaintiff’s property. The ingress and egress to and from his property are not obstructed or impeded. It is the ingress and egress as to other property or other parts of the city that are obstructed; yet consequent damage to the property in question is claimed. The complaint shows that there are two streets, open and unobstructed, in front of this property; and that the obstruction while in one of these streets is in a block different from that in which plaintiff’s property is situated. There is no attempt in this case to recover as. for damages to a trade or to an occupation, but merely as for damages sustained in the diminished value of the lots. The first count does not allege that the lots are occupied. It is true that the counts allege that, by reason of the obstruction, the .travel of the public is diverted from the streets in front of plaintiff’s lots, and that, in consequence thereof, the value of these lots has been greatly decreased; yet for this very reason the damages sought to be recovered are consequential — not direct — and are therefore not recoverable.
As shown by all the authorities, the rules are .different in actions brought to recover compensation for lands taken or injured by reason of the nuisance from those in actions brought to recover damages purely per*180sonal, such as damages to trade, personal injuries, cost and expense of removing, avoiding, etc. The rule is well and fully stated in the leading English case, above referred to, as follows': “The cases referred to upon this subject show that there are three things which the plaintiff must substantiate, beyond the existence of the mere public nuisance, before he can be entitled to recover. In the first place, he must show a particular injury to himself beyond that which is suffered by the rest of the public. It is not enough for him to show that he suffers the same inconvenience in the use of the highway as other people do, if the alleged nuisance be the obstruction of a highway. The case of Hubert v. Groves, 1 Esp. 148, seems to me to prove that proposition. There the plaintiff’s business was injured by the obstruction of a highway, but no greater injury resulted to him therefrom than to any one else, and therefore it was held that the action would not lie. Winterbottom v. Lord Derby, L. R. 2 Ex. 316, was decided upon the same ground. The plaintiff failed because he was unable to show that he had sustained any injury other and different from that which was common to all the rest of the public. Other cases show that the injury to the individual must be direct, and not a mere consequential injury, as where one way is obstructed, but another (though possibly a less convenient one) is left open. In such a case the private and particular injury has been held not to be sufficiently direct to give a cause of action. Further, the injury must be shown to be of a substantial character, not fleeting or evanescent. If these propositions be correct, in order to entitle a person to maintain an action for damage caused by that which is a public nuisance, the damage must be particular, direct, and substantial.” — 19 Eng. Rul. Cas. 270. I submit that, under these authorities, the complainant *181iii this case shows no right of recovery. Where damages to realty are sought, the injury must he direct and attingent to the land itself, not remote or consequential, as is shown in this case. If it he injury personal, to business or to trade, then the nuisance may be more or less remote. If the nuisance complained of in such case be an obstruction of a highway, then, as to personal damages, the obstruction need not abut plaintiff’s property, provided the injury can be shown to be the direct and not the consequential result of the nuisance, and different in kind from that suffered by the public similarly situated. There is, and can be, no difference between a suit like this, where the private damages sought to be recovered as for a public nuisance are to the land only, and actions for damages to land taken or “injured,” for public purposes, by virtue and authority of law, constitutional or statutory. It has been repeatedly decided by the English and American courts that such statutes or constitutional provisions are intended to give the right of action as to the land which the owner would have had, but for the act of Parliament or of the Legislature authorizing the taking or injuring of property. So, if the injury is private, and it is to land only, then, of course, the same rules of law must apply, whether the injury to, or the taking of, the land, was lawful or unlawful, except as to punitive damages,' which might be allowed in the one case and not in the other. In other words, if a street or a road is so obstructed as to prevent its use as a highway, and the value of the land in the vicinity is thereby depreciated, it is immaterial, under our Constitution and statutes, so far as private actions can be maintained solely for depreciation in value of such land on account of the obstruction, whether the obstruction is authorized or not. If the act obstructing or vacating was authorized by law, then the *182Constitution and statutes allow tlie same recovery as for injury to the land as the owner would have had, if the obstructing or vacating had not been authorized; but, as to personal injuries not connected with the land, the constitutional provision and statutes do not apply. It is only damages to the specific property which is taken or injured that are saved to the owner; but those so saved are the same as he would have had but for the authorized taking or injury.
Having quoted from the leading and ruling English case upon this subject, it may be well to give the leading and ruling American cases. The leading American case upon the subject is conceded by the text-writers and annotators to be that of Smith v. Boston, 7 Cush. (Mass.) 254, the opinion therein being written by that great jurist, Chief Justice Shaw. Prom this opinion I quote: “The court are of opinion that the direction given by the judge at the trial was correct, and that the inconvenience sustained by the petitioner, if any, was not such an injury done him in his property, as to entitle him to damages within the true intent of the law. There is obviously a difficulty in laying down a general rule applicable to all cases. One limit, however, must be observed, which is that the damage for which a recompense is sought must be the direct and immediate consequence of the act complained of, and that remote and contingent damages are not recoverable. The inconvenience of the petitioner is experienced by him in common with all the rest of the members of the community. He may feel it more in consequence of the proximity of his lots and buildings; still it is a damage of like kind,.and not in its nature peculiar or specific. The creation of a public nuisance by placing an obstruction in a highway can only be punished and suppressed by a public prosecution; and though a man who lives *183near it, and has occasion to pass it daily, suffers a damage altogether greater than one who lives at a distance, he can have no private action, because in its nature it is common and public. But if he suffers a peculiar and special damage, not common to the public — as by driving upon such an obstruction in the night, and injuring his horse — he may have his private action against the party who placed it there.” Further on, in the same opinion, the great chief justice says: “We do not mean to be understood as laying down a universal rule that in no case can a man have damages for the discontinuance of a highway unless his land bounds upon it, although as applicable to city streets, intersecting each other at short distances, it is an equitable rule. A man may have a farm, store, mill, or wharf, not bounding on a street, but communicating with it by a private way, so situated that he has no access to his property but by the public way. If this is discontinued, he must lose the benefit of his estate, or open a way at his own expense, which might be a direct and tangible damage, consequent upon the discontinuance of the public way, and we are not prepared to say that he would not have a claim for damages under the statute.” The two and only Alabama cases which can be said to support the decision in the case at bar are those of Jones v. Bright, 140 Ala. 268, 37 South. 79, and Johnson’s Case, 147 Ala. 384, 41 South. 907, 8 L. R. A. (N. S.) 226, 119 Am. St. Rep. 89, 11 Ann. Cas. 285, and each of those clearly fell within the exceptions mentioned by Chief Justice Shaw. The nuisance complained of in each of those cases was clearly a private as well as a public one, and the opinion in each is expressly put upon the ground that the nuisance was a private, as well as a public one.
*184I do not think that any one ever did or eonld contend upon the facts in the case at bar that the nuisance complained of is one peculiar to the plaintiff or to any other person. The case at bar indisputably falls within the general class, in which the English judges and Chief Justice Shaw say there can be no private action as to the public nuisance. To be sure of this, let us see what the later judges of these same great courts say of the English and American leading cases above quoted from. Justice Bigelow, in the case of Brainard v. Connecticut River Co., 7 Cush. (Mass.) 510, 511, said: “It is only when he suffers some special damage, differing in kind from that which is common to others, that a personal remedy accrues to him; and certainly no rule of law rests on a wiser or more sound policy. Were it otherwise, suits might be multiplied to an indefinite extent, so as to create a public evil, in many cases much greater than that which was sought to be redressed.— Stetson v. Faxon, 19 Pick. 147 [31 Am. Dec. 123]; Proprietors of Quincy Canal v. Newcomb, 7 Metc. 276 [39 Am. Dec. 778]; Smith v. Boston, ante [7 Cush.] 255. The same rule is recognized and applied in cases where equitable relief is sought, as well as law. A recent case in England — Soltau v. De Heild, 2 Simons, N. S. 133— contains a full dismission of this subject, and the principle is clearly stated, and the authorities sustaining it are fully reviewed in the elaborate judgment of the vice chancellor.” In Stanwood v. Malden, 157 Mass. 17, 31 N. E. 702, 16 L. R. A. 591, the headnote, which clearly states the question decided, is as follows: “The discontinuance of a part of a street in a city is not a ground of action by an owner of land on another street, into which, opposite his land, the part of the street discontinued runs obliquely, if the means of access to his estate remain ample, although its money value is *185diminished by the diversion of travel; and it is immaterial that a small point of land, of which he ovnis the fee simple subject to the public right of way, touches the discontinued parts of the street.” The case of Harvard College v. Stearns, 15 Gray (Mass.) 1, was an action for damages for obstructing a highway, in which, as in the case at bar, the damages claimed were solely for the depreciated value of the premises due to closing of access. The lower court instructed the jury that such damages were not recoverable, and the Supreme Court of Massachusetts, after reviewing the authorities on the subject, concluded as follows: “If Ave noiv turn to the case before us, it Avill be found that the claim of the plaintiffs is solely for the injury to their land in consequence of the alleged obstruction. The brief of the plaintiffs’ counsel puts the case thus: ‘The injury which the plaintiffs sue for is the reduction in value of their land, because not only the servants of the plaintiffs, but others, cannot approach it by Avater.’ No evidence appears to have been offered, or any claim set up, or instructions asked of the court, upon the ground of any particular actual hindrance or delay to the plaintiffs, or obstruction in reference to any case of actual intended use of their land by passing through the creek. The claim Avas for injury to their land by reason of an obstruction placed in a navigable stream or public Avay, whereby their land Avoulcl be rendered more difficult of access and less valuable. Upon the case as presented, the court are of opinion that no exception lies to the instruction given.”
In the case of Aldrich v. Metropolitan W. S. Elev. R. Co., 195 Ill. 456, 68 N. E. 155, 57 L. R. A. 237, a case very much like this, the court said: “There are certain injuries Avhich are necessarily incident to the ownership of property in towns or cities, Avhich directly im*186pair the, value of private property, for which the law does not and never has afforded any relief. For instance, the building of a jail, police station, or the like will generally cause a direct depreciation in the value of neighboring property, yet that is clearly a case of damnum absque injuria. So as to an obstruction in a public street, if it does not practically affect the use or enjoyment of neighboring property, and impair its value, no action will lie. In all cases, to warrant a recovery, it must appear that there has been some direct physical disturbance of a right, either public or private, which the plaintiff enjoys in connection with his property, and which gives to it an additional value, and that, by reason of such disturbance, he has sustained a special damage with respect to his property in excess of that sustained by the public generally. In the absence of any statutory or constitutional provision on the subject, the common law afforded redress in all such cases, and we have no doubt it was the intention of the framers of the present Constitution to require compensation to be made in all cases where, but for some legislative enactment, an action would lie by the common law. Here there has been no direct physical disturbance of any right, public or private, Avhich the plaintiff enjoys in connection with her property, and which gives to it an additional value, Avhereby she has sustained a special damage in excess of that sustained by the public generally. The damages sued for are of the same kind and character as those sustained by the public generally in the ownership of property, Avhich property may have been lessened in' value by the construction and operation of the road.”
In my opinion the case at bar cannot be distinguished from the Case of Albes, twice considered by this court. While one Avas a suit in equity and the other an *187action at law, the facts and the rights of the parties are substantially the same. If Albes and Jackson were not entitled to damages in the cases cited in the majority opinion, I fail to see how this plaintiff has shown any greater or different right. If this plaintiff can recover in this action under the facts stated, then it is certain that there is no end to the suits that may be brought for this alleged public nuisance. The courts will be absolutely flooded with actions as for this one wrongful act. From the plaintiff’s complaint it appears that, if his two lots were damaged as he alleges, then all other lots in that vicinity — hundreds if not thousands — were damaged like this, more or less, of course, according to their proximity to the obstruction. If a public highway, such as a river or a public road, should be obstructed at one point, is it possible that all landowners upon such highway whose property may be thereby depreciated in value may maintain actions, either at common law, or under the statutes and constitutional provisions? I think not; but in my opinion the effect of this decision is to hold that they can. I concede that, if they abut the obstructed part, they can; that, if they or their property is thereby put in a cul-de-sac, they can; or that, if their ingress and egress to and from their property is thereby cut off, they can maintain such action, or that if they suffer any direct damages, different in kind from that suffered by the public, they have their action as to such damages; but they have no right of action as for consequential damages to their property —such only as are shown in the case at bar — which are not at all different in kind, though they may be, in a degree, from those suffered by the public.
Meighan’s Case, 165 Ala. 591, 51 South. 775, is clearly distinguishable from that at bar, and falls within the class of Albes3 Case; and from the report of it (page *188593 of 165 Ala., page 776 of 51 South.) it appears that the obstruction complained of was “immediately next to where plaintiff’s lot abuts thereon,” thus making it an entirely different case from that here under consideration. This point of difference is the very reason, as said in Allies’ Case, that makes the damages recoverable —that is, that they are direct, attingent, and different in kind from those suffered by the public and by owners whose property does not abut upon the part of the street vacated or obstructed. — McLaughlin’s Case, 173 Ala. 76, 55 South. 522, is the counterpart of Johnson’s Case, above referred to, and is expressly placed upon the latter as an authority. There the obstruction was upon two sides of the property, thus putting it in a culde-sac and shutting off plaintiff’s way to the city of Birmingham, her property being on the outskirts of the city, which fact clearly made the plaintiff’s damages different in kind from those suffered by the public. Moreover, McLaughlin’s and Johnson’s Gases, and that of Jones v. Bright, Avere suits jn equity to abate a nuisance Avhich Avas obviously both a public and a private one as to the complainants, in that they had the individual and personal right to have the obstruction removed, so as to give them a right of Avay to market and to communicate Avith the outside world. While not a “way of absolute necessity,” it was one special and personal to the complainants in those cases; and hence the bills in those cases had equity independent of the question of damages to the land. In fact, in those cases it Avas the question of right of way to be protected, rather than that of damages to be recovered.
The statutes and constitutional provisions applicable to this case are not in abrogation of the plaintiff’s common-law rights,,but they are in this particular case (the statute specially) declaratory of his common-law *189rights; and how it results that he can recover under his common-law rights, but not under constitutional rights, I am not able to understand. It may be that I fail to comprehend the true holding of the majority opinion; but, as I understand it, it holds that plaintiff may recover under his common-law right but not under the statute, and I think the statute declaratory of his common-law rights.